                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


JASON BEGIN,                                 )
                                             )
       Plaintiff                             )
                                             )      1:16-cv-00092-JCN
v.                                           )
                                             )
LAURA DROUIN,                                )
                                             )
       Defendant                             )

       ORDER ON PLAINTIFF’S MOTION IN LIMINE TO EXCLUDE
     EVIDENCE OF THIRD-PARTY PAYMENT OF MEDICAL EXPENSES

       Plaintiff asks the Court to exclude at trial evidence of the amount paid by MaineCare

for Plaintiff’s medical care. (Motion, ECF No. 47.) Plaintiff argues that introduction of the

payment would be contrary to the collateral source rule and would otherwise confuse the

jury and unfairly prejudice Plaintiff.

       Plaintiff claims to have incurred medical bills in the approximate amount of

$340,000 to treat the injuries he sustained as the result of Defendant’s use of deadly force

on January 12, 2015. MaineCare1 made significant downward adjustments to the charges

and paid approximately $130,000 (i.e., about 40%) of the expense. Defendant argues the

amount paid by MaineCare should be admissible for the jury to consider in its assessment

of the reasonableness of the charges.

       After consideration of the parties’ arguments, the Court grants Plaintiff’s motion.


1
  MaineCare is the State of Maine’s version of Medicaid, a program jointly funded by the state and
federal governments in accordance with the Social Security Act. See Fryeburg Healthcare v. Dep’t
of Human Servs., 1999 ME 122, ¶ 2, 734 A.2d 1141.
                                       DISCUSSION

       Actions brought pursuant to 42 U.S.C. § 1983 are “governed by appropriate ‘laws

of the United States,’ but if such laws are unsuitable or inadequate, state-law rules are

borrowed unless a particular state rule is ‘inconsistent with the Constitution and laws of

the United States.’” Chardon v. Fumero Soto, 462 U.S. 650, 655-6 (1983), quoting 42

U.S.C. § 1988(a). “There can be no doubt that § 1983 actions create tort liability with

damages determined under the common law of torts.” Santiago-Negron v. Castro-Davila,

865 F.2d 431, 440 (1st Cir. 1989).

       Both state and federal common law permit a plaintiff to recover for the reasonable

value of medical services rendered. Justice Alexander, in his authoritative book on Maine

jury instructions, suggests the following instruction to govern a jury’s consideration of an

award of damages for medical expenses:

       Medical expenses include the reasonable value of medical services,
       including; examination and care by doctors and other medical personnel,
       hospital care and treatment, medicine and other medical supplies shown by
       the evidence to have been reasonably required and actually used in treatment
       and care of the plaintiff, plus a sum to compensate the plaintiff for any
       medical care, medicines and medical supplies which you find are reasonably
       certain to be required for future treatment and care of the plaintiff caused by
       the defendant’s negligence.

Donald G. Alexander, MAINE JURY INSTRUCTION MANUAL, § 7-108 (2012 ed.). Likewise,

the First Circuit has acknowledged that “‘medical expenses … must be proved by evidence

demonstrating the reasonable value of those’” services. Mejias-Quiros v. Maxxam Property

Corp., 108 F.3d 425, 428 (1st Cir. 1997) (quoting Williams v. Missouri Pac. R.R. Co., 11

F.3d 132, 135 (10th Cir. 1993)).


                                             2
       Both federal common law and Maine state law also recognize the collateral source

rule. See, e.g., Gill v. Maciejewski, 546 F.3d 557, 564-5 (8th Cir. 2008); Grover v. Boise

Cascade Corp., 2004 ME 119, 860 A.2d 851. The Maine Law Court explained that

      [t]he collateral source doctrine provides that a plaintiff who has received
      compensation for her damages from sources independent of the tortfeasor
      remains entitled to a full recovery. The evidence is excluded because of the
      substantial likelihood of prejudicial impact.

Grover, 2004 ME 119, ¶ 24, 860 A.2d at 859 (citing Hoitt v. Hall, 661 A.2d 669, 673 (Me.

1995) and Werner v. Lane, 393 A.2d 1329, 1337 (Me. 1978)) (internal quotations omitted).

      Defendant does not dispute that evidence that Plaintiff was a MaineCare recipient

and that MaineCare paid a portion of the medical bills is inadmissible. Instead, Defendant

argues that in determining the reasonable value of the medical services rendered to

Plaintiff, the jury should be permitted to consider “all the evidence that is probative of

reasonableness, including evidence of the amounts charged, the downward contractual

adjustments, and amounts actually paid.” (Response, ECF No. 51, at 2.) Defendant also

notes that the “MaineCare payments made on behalf of Plaintiff represent full and final

payment of his medical bills and he is not, and cannot be, responsible to pay the total

amount charged by his medical providers.” (Response at 2.) Defendant contends that

evidence of the downward adjustments and the amount paid, which is significantly less

than the amount of the provider’s charges, are highly probative of the reasonableness of

the medical expenses. (Id.)

      As this Court has recognized, in Maine, “ʻa plaintiff who has received compensation

for her damages from sources independent of the tortfeasor remains entitled to a full


                                            3
recovery.’” Hinton v. Outboard Marine Corp., 1:09-cv-00554-JAW, 2012 U.S. Dist.

LEXIS 7814, *3-*4 (D. Me. Jan. 24, 2012) (quoting Grover, 2004 ME 119, ¶ 24, 860 A.2d

at 859). The Law Court explained:

      If the plaintiff was himself responsible for the benefit, as by maintaining his
      own insurance …, the law allows him to keep it for himself. If the benefit
      was a gift to the plaintiff from a third party or established for him by law, he
      should not be deprived of the advantages that it confers. The law does not
      differentiate between the nature of the benefits, so long as they did not come
      from the defendant or a person acting for him. One way of stating this
      conclusion is to say that it is the tortfeasor’s responsibility to compensate for
      all harm that he causes, not confined to the net loss that the injured party
      receives.

Hoitt, 661 A.2d at 673 (quoting Restatement (Second) of Torts § 920A cmt. b (1979)).

      The Law Court has not addressed the question of whether it is permissible for the

factfinder to consider the amount paid. See Hinton, 2012 U.S. Dist. LEXIS 7814, at *5.

Several Maine Superior Court decisions have addressed the issue, however, and have

reached different conclusions.

      Some courts have held that, because the reasonableness of medical expenses is a

question for the jury, evidence of both the amount billed and the amount paid for medical

services are appropriate for the jury’s consideration. See, e.g., Gilbert v. Lembark, No.

CV-11-31, 2014 WL 8094624, at *2 (Me. Super. Nov. 20, 2014); Barnard v. Condon, No.

CV-2013-014, 2015 WL 112518634, at *2 (Me. Super. Oct. 15, 2015). Other courts have

viewed the issue differently. In Dolan v. Dodge, No. CV-14-28, 2016 Me. Super. LEXIS

16 (Me. Super. Feb. 9, 2016), the court considered whether to admit into evidence the

amount paid by MaineCare on the issue of the reasonableness of the claimed medical bills.

The court found “that to allow not only the billed amount for medical expenses into

                                             4
evidence but also the amount of the ‘paid’ bill without divulging the source of the payments

would undoubtedly be confusing to a jury, with any attempt to explain the compromised

payment leading to an undermining, if not violation, of the collateral source rule.” Id. at

*7.

       The Dolan court noted:

       Certainly there are reasonable arguments to the contrary, with probably the
       best one being that “the collateral source rule should not extend so far as to
       permit recovery for sums neither the plaintiff nor any collateral source will
       ever be obligated to pay…. However, the collateral source rule has been the
       law in [Maine] for nearly 40 years. The Legislature has shown it can modify
       or limit the collateral source rule in certain circumstances if it sees fit to do
       so …. To date it has not done so in personal injury cases not involving
       actions for professional negligence.

Dolan, 2016 Me. Super. LEXIS 16, at *9 (citations omitted).

       Another court, in declining to limit the reasonable value of medical expenses to the

amount actually paid by MaineCare, explained:

       To accept defendant’s position, this court would have to rule that the
       reasonable value of the medical care received by plaintiff is the amount paid
       by MaineCare. Given the federal and state payment schemes, this simply is
       not the case since reimbursement rates are often based on administrative
       rulemaking and vary greatly depending on the service and provider.
       Furthermore, reimbursement rates are set for public purposes as much as any
       other factor. Reimbursement rates are not set with an eye towards what is
       fair and reasonable; but rather, what the public purse can barely afford to
       provide the most amount of coverage for the most amount of people.

Michaud v. Raceway Gov’t Realty, CV-07-115, 2008 Me. Super. LEXIS 255, *3-4 (Me.

Super. Aug. 4, 2008).

       The United States District Court for the District of New Hampshire has also

expressed concern that use of the amount paid as evidence of reasonable value would be


                                              5
“an end-run around the collateral source rule, as a number of courts have concluded in

upholding the exclusion of what a third party paid toward medical expenses as evidence of

their value.” Aumand v. Dartmouth Hitchcok Med.Ctr., 611 F. Supp. 2d 78, 91 (D. N.H.

2009) (collecting cases). The court observed that other courts that have declined to admit

the amount paid as evidence of reasonableness “have generally reasoned that, while

evidence of what was actually paid in satisfaction of the bills has some probative force as

to the value of the plaintiff’s medical expenses, the risk is simply too great that the jury

will improperly subtract those payments from the plaintiff’s recovery in violation of the

collateral source rule.” Id.

       The Court finds the reasoning of the courts that have declined to admit evidence of

the amount paid to be persuasive and consistent with federal and state common law. First,

the Court is not convinced that the premise upon which Defendant seeks to introduce the

amount paid by MaineCare – that the amount paid is probative of the reasonableness of the

charges – is sound. The Court has been presented with no evidence that would support the

conclusion that the amount paid by MaineCare can fairly be construed as reasonable for

the services rendered. As the court in Michaud recognized, the MaineCare reimbursement

rate is likely based on factors completely unrelated to the value of the services rendered.

To permit the introduction of the amount paid would place Plaintiff in the untenable

position of having to decide whether to disclose that the bills were paid by a third-party,

and thus minimize or eliminate the benefit of the collateral source rule, in order to explain

the reasons the amount paid in satisfaction of the charges does not represent the reasonable

value of the services.

                                             6
        In addition, to permit the jury to consider the amount paid would invite speculation

as to the source of the payment, which speculation could cause the jury to award Plaintiff

little or nothing for medical expenses in the event the jury finds in favor of Plaintiff on

liability.   Contrary to Defendant’s contention, the collateral source jury instruction

proposed by Defendant and found in Justice Alexander’s jury instruction manual would

not sufficiently address the risk. The instruction is designed principally to caution the jury

not to speculate that funds from another source, including insurance, might be available to

pay for some of the claimed expenses. If the amount paid is admitted into evidence, the

jury will not have to speculate that other funds are available; the jury will have essentially

been told that other funds are available.    That is, particularly when the amount paid is

substantial, as in this case, the risk is significant that the jury would conclude that the

amount was paid by a third-party insurer and thus reduce the amount of Plaintiff’s recovery,

in the event of a Plaintiff’s verdict. In other words, introduction of the amount paid would,

as the court in Aumand observed, result in “an end-run around the collateral source rule.”

                                       CONCLUSION

        Based on the foregoing analysis, the Court grants Plaintiff’s motion to exclude

evidence of the amount MaineCare paid toward Plaintiff’s medical expenses.

                                                  /s/ John C. Nivison
                                                  U.S. Magistrate Judge

Dated this 21st day of May, 2019.




                                              7
